t c no united_states tax_court estate of aldo h fontana deceased richard a fontana and joan f rebotarro co-executors petitioner v commissioner of internal revenue respondent docket no filed date a and d husband and wife owned all of l’s stock as community_property d predeceased a leaving percent of l’s stock to a_trust over which a had a testamentary general_power_of_appointment a also owned percent of l’s stock outright held for federal estate_tax_valuation purposes the stock subject_to a’s general_power_of_appointment must be aggregated with stock a owned outright owen g fiore john f ramsbacher and erin m wilms for petitioner g michelle ferreira for respondent -- - opinion foley judge by notice dated date respondent determined an dollar_figure federal estate_tax deficiency the issue for determination is whether for valuation purposes stock owned outright by aldo h fontana must be aggregated with stock over which he possessed a general_power_of_appointment gpa exercisable only in his will testamentary gpa background aldo and doris f fontana husband and wife had two children richard a fontana and joan f rebotarro prior to doris’s death on date aldo and doris owned as community_property all of the outstanding voting and nonvoting common shares of fontana ledyard co inc ledyard pursuant to doris’s will the residue of her estate was divided into two trusts trust a and trust b aldo was trustee of both trusts trust a and trust b held big_number and voting and big_number and big_number nonvoting shares of ledyard respectively during his lifetime aldo received from both trusts all income and such principal as was necessary for his proper support care maintenance and education during his lifetime aldo had no power to control distribution of the trusts’ assets other than as a fiduciary aldo had a testamentary gpa over the assets held by trust a and as a result doris’s estate received a marital_deduction pursuant to sec_2056 the testamentary gpa gave aldo the authority to direct the disposition of trust a’s principal and any undistributed_income to one or more persons and entities including his own estate either outright or in trust on date aldo died testate at his death aldo owned outright percent and trust a held percent of ledyard stock pursuant to his testamentary gpa aldo divided the assets of trust a into two separate trusts created for the benefit of richard and joan respectively in addition the trust b property was transferred pursuant to doris’s will to two separate trusts created for the benefit of richard and joan the residue of aldo’s estate which included the ledyard stock he owned outright also passed to similar separate trusts created for the benefit of richard and joan the estate filed a form_706 united_states estate and generation-skipping_transfer_tax return on date anda supplemental form_706 on date the estate reported that the 50-percent block of ledyard stock aldo owned outright and the 069-percent block of stock held by trust a were includable in aldo’s gross_estate pursuant to sec_2033 and sec_2041 respectively the estate valued each block separately unless otherwise indicated all section references are to the internal_revenue_code and all rule references are to the tax_court rules_of_practice and procedure - respondent determined that the and 069-percent blocks of stock should be valued as a 069-percent block a percent block had a date-of-death value of dollar_figure if not aggregated however the and 069-percent blocks of ledyard stock had date-of-death values of dollar_figure and dollar_figure respectively the parties submitted this case fully stipulated pursuant to rule when the petition was filed richard was a resident of santa cruz california and joan was a resident of millbrae california aldo died a resident of burlingame california discussion the value of property includable in a decedent’s gross_estate is generally the fair_market_value of such property on the decedent’s date of death sec_2031 sec_20_2031-1 estate_tax regs for transfer_tax purposes the fair_market_value is the price at which the property would change hands between a willing buyer and a willing seller neither being under any compulsion to buy or to sell and both having reasonable knowledge of relevant facts sec_20_2031-1 estate_tax regs respondent contends that aldo’s testamentary gpa is essentially equivalent to outright ownership and as a result the ledyard stock held by trust a should be aggregated for valuation purposes with the stock aldo owned outright the - - estate contends that the blocks of stock should not be aggregated estate of mellinger the estate’s primary contention is that we should extend our holding in 112_tc_26 to prevent aggregation of stock owned outright by the decedent with stock subject_to a testamentary gpa in estate of mellinger frederick mellinger’s will created a qualified_terminable_interest_property qtip_trust for the benefit of his wife harriett id pincite the qtip_trust contained frederick’s interest in frederick’s of hollywood stock that he and harriett had owned as community_property id upon harriett’s death respondent sought to aggregate for valuation purposes the stock she owned outright with the stock held by the qtip_trust id we concluded that for valuation purposes stock held by a qtip_trust would not be aggregated with stock owned outright by harriett id pincite accord 84_f3d_196 5th cir a qualified_terminable_interest_property the marital_deduction is generally not allowed for a property interest passing to a surviving_spouse if on lapse of time or occurrence or failure of an event or contingency such qtip is pursuant to sec_2056 b i property ti which passes from the decedent ii in which the surviving_spouse has a gualifying income_interest for life and iii to which an election under this paragraph applies - - interest will terminate or fail terminable_interest_rule sec_2056 sec_2056 provides an exception to this general_rule and allows a marital_deduction for qtip even though the surviving_spouse receives only an income_interest and has no control_over the ultimate disposition of the property the value of qtip is included in a surviving spouse’s estate pursuant to sec_2044 in the legislative_history accompanying the enactment of sec_2044 and sec_2056 the house ways_and_means_committee noted that prior to the enactment of sec_2044 and sec_2056 the marital_deduction was available only with respect to property passing outright to the spouse or in specified forms which gave the spouse control_over the transferred property h rept pincite 1981_2_cb_352 the house ways_and_means_committee concluded that a deduction should be permitted for certain terminable interests but property subject_to terminable interests qualifying for the marital_deduction should be taxable upon the death of the second spouse h rept supra c b pincite thus pursuant to sec_2044 property subject_to a sec_2056 election shall be treated as property passing from the decedent emphasis added despite the fact that the surviving_spouse does not control the ultimate disposition of the property b general_power_of_appointment trusts property in which a surviving_spouse has a life interest may also qualify for an exception to the terminable_interest_rule and thus for the marital_deduction if pursuant to sec_2056 the surviving_spouse has a gpa relating to such property sec_2056 sec_2041 generally requires that the value of all property over which the decedent at death possesses a gpa be included in a decedent’s estate historically a gpa has been equated with outright ownership of the property because the powerholder ie the decedent can appoint the property to his estate and thus dispose_of it as his or her own property 315_us_657 stating for purposes of estate taxation the power to dispose_of property at death is the equivalent of ownership peterson marital trust v commission78_f3d_795 2d cir stating for tax purposes a general_power_of_appointment has for many many years been viewed as essentially identical to outright ownership of the prop102_tc_790 in fact the legislative_history to sec_402 of the revenue act of ch 40_stat_1097 the predecessor to sec_2041 states a person having a general_power_of_appointment is with respect to disposition of the property at his death in a position not unlike that of its owner the possessor of the power has full authority to dispose_of the property at his death and there seems to be no reason why the privilege which he exercises should not be taxed in the same degree as other_property over which he exercises the same authority h rept 65th cong 2d sess c b part in estate of mellinger v commissioner supra pincite we reasoned that although sec_2044 required that property held by the qtip_trust be included in harriett’s e the surviving spouse’s gross_estate the property did not actually pass to or from her and that she at no time possessed control or had any power of disposition over the property unlike harriett who could not control the ultimate disposition of the property held by the qtip_trust aldo possessed a testamentary gpa which allowed him to control the ultimate disposition of the stock thus pursuant to the gpa aldo at the moment of death e the critical moment for estate_tax_valuation purposes had control and power of disposition over the property accordingly the ledyard stock subject_to aldo’s testamentary gpa must be aggregated with ledyard stock aldo owned outright family_attribution_rules the estate further contends that aggregation is inappropriate because the ledyard stock held by trust a should not be attributed to aldo the estate relying primarily on 680_f2d_1248 9th cir 658_f2d_999 5th cir and estate of bonner v united_states supra and sec_267 sec_318 --- - and contends that unity of ownership principles should not be applied without a clear directive from congress the estate’s reliance on those cases and statutes is misplaced because they address situations in which property owned by one person or entity is to be attributed to another in contrast aldo at the moment of death had the power to appoint the stock held by trust a just as he had the power to determine who would receive the stock he owned outright in propstra mr propstra’s estate included an undivided interest in real_estate parcels owned as community_property by mr propstra and his wife propstra v united_states supra pincite the court concluded that it was not reasonable to assume mr propstra’s estate and mr propstra’s spouse would sell their respective community_property interests together to maximize their respective economic returns id pincite2 under such circumstances the courts absent statutory authority have consistently rejected respondent’s attempts to aggregate stock interests held by family members id pincite see also estate of bright v united_states supra we however are not confronted with two individuals acting independently and having potentially different interests and motivations aldo alone controlled the ultimate disposition of both blocks of stock thus attribution_rules simply are not relevant we sustain respondent’s determination -- - contentions we have not addressed are irrelevant moot or meritless to reflect the foregoing decision will be entered under rule
